Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE: Date: October 24, 2007 Contact: David Nolan Executive Vice President and Chief Financial Officer (315) 336-7300 Rome Bancorp Reports Third Quarter Earnings and Declaration of Quarterly Dividend Rome Bancorp, Inc. (the "Company") (NASDAQ: ROME), the holding company of The Rome Savings Bank (the "Bank"), announced today the Company's results of operations for the three and nine month periods ended September 30, 2007. For the three month period ended September 30, 2007, the Company recorded net income of $803,000 or $0.11 per diluted share, compared to $920,000, or $0.11 per diluted share, for the same quarter in 2006. The decrease in quarterly earnings was attributable to a $155,000 decrease in net interest income before provision for loan losses and a $131,000 increase in non-interest expenses, partially offset by a decrease of $25,000 in the loan loss provision, a $44,000 increase in non-interest income and a $100,000 decrease in income tax expense. The decrease in the current quarter's net interest income is primarily related to a $386,000 increase in interest expense resulting from higher average balances of borrowings and deposit accounts, as well as an increase in the rate of interest paid on these liabilities, consistent with prevailing market rates. Partially offsetting this, interest income for the third quarter of 2007 was $231,000 higher than in the previous year's comparable period. Current quarter interest income on loans grew by $295,000, or 7.1%, over the third quarter of 2006 due to increases in both loan yields and the average balance of the portfolio. Income from investments and interest bearing deposits decreased from the third quarter of 2006 due to declines in average balances of both. The Company recorded no provision for loan losses in the third quarter of 2007, as compared to a $25,000 provision in the same period of 2006. Throughout 2007, net loan charge-offs have remained at a low level. Additionally, year to date loan growth has been concentrated in the residential mortgage portfolio, which is well collateralized and has a historically lower rate of loan losses. The allowance for loan losses as a percentage of total loans was 0.69% at September 30, 2007, compared to 0.74% at December 31, 2006. The allowance for loan losses as a percent of non-performing loans was 158.1% at September 30, 2007, compared to 178.0% at the previous year end. Non-interest income for the quarter ended September 30, 2007 was $44,000 higher than in the same period of 2006, principally due to increases in fee revenue. Non-interest expenses for the third quarter increased by $131,000 over the same quarter of 2006, primarily due to increases in 1 employee costs. These cost increases are partially attributable to the opening of the Bank's fifth branch in Lee, New York during the second quarter of this year. Net income for the Company for the nine month period ended September 30, 2007 was $2.4 million, or $0.30 per diluted share, compared to $1.7 million, or $0.19 per diluted share for the first nine months of 2006.
